      Case 1:15-cr-00580-RA Document 36 Filed 07/08/20 Page 1 of 1




                                             July 6, 2020

VIA ECF and Email
Honorable Ronnie Abrams
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

             RE: United States v. Oscar Martinez, 15 Cr. 580 (RA)

Dear Judge Abrams:

       I represent Oscar Martinez in the above-captioned matter. I am
writing to request that the Violation of Supervised Release, currently
scheduled for July 9, 2020 be adjourned until late September. Mr. Martinez is
in an inpatient drug treatment program. The adjournment will allow him
time to complete the program and to resume his outpatient drug treatment.
Prior to his entering the treatment program, Mr. Martinez was working for
the MTA as a contractor cleaning the subways at night. His supervisor has
told him that he will be able to return to work when he graduates from the
program. This adjournment will allow Mr. Martinez time to complete his
drug treatment, resume his mental health treatment, return to work, and
continue on the process of integrating into society. I thank the Court for its
attention to this matter. The government and probation join in this request.


Application granted. The conference          Kind regards,
is adjourned to September 28, 2020
at 12:00 p.m.
                                             /s/
SO ORDERED.
                                             Grainne E. O’Neill

_____________________________
Ronnie Abrams, U.S.D.J.
July 8, 2020
